DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 12 January 2022 have been fully considered but they are persuasive only in part.
First, the objection to the specification is overcome by applicant’s amendment; however, FIG. 1 still shows a “25” at the handlebars (and apparently at a polymer layer (?) of a rear suspension), so now FIG. 1 is objected to for not agreeing with the amended specification.
Second, the amendments to claims 10 and 17 overcome the previous rejections under 35 U.S.C. 112(b), which are withdrawn.  However, new issues e.g., in the independent claims under 35 U.S.C. 112(b) are raised by the amendments, as detailed below.
Third, regarding the amendments to the independent claims, applicant now claims:
“at least one of the computer system or the communication device communicates at least two of a sag position, a static ride height, a rebound speed, a compression speed, a top out event, or a bottom out event”

As far as the examiner can tell, because the portions of applicant’s specification which might support the new limitations are apparently identical (verbatim) to text published in decade old Fox Factory, Inc. patents and publications, such as Galasso et 
Accordingly, applicant’s arguments are not persuasive, in view of the new combinations of references, including Galasso et al. (‘236) as applied e.g., to the independent and dependent claims.1
Drawings
The drawings are objected to because in FIG. 1 two different reference numerals “25” apparently point to the “polymer layer” (at the rear suspension?) and to the “handlebars”, with “33” apparently pointing to the lower yoke (or stanchions) of the front fork, while the specification now referring to “33” as the handlebars.  The FIGS. and drawings should be made to agree with one another.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief 
INFORMATION ON HOW TO EFFECT DRAWING CHANGES


Replacement Drawing Sheets

Drawing changes must be made by presenting replacement sheets which incorporate the desired changes and which comply with 37 CFR 1.84.  An explanation of the changes made must be presented either in the drawing amendments section, or remarks, section of the amendment paper.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  A replacement sheet must include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of the amended drawing(s) must not be labeled as “amended.”  If the changes to the drawing figure(s) are not accepted by the examiner, applicant will be notified of any required corrective action in the next Office action.  No further drawing submission will be required, unless applicant is notified.

Identifying indicia, if provided, should include the title of the invention, inventor’s name, and application number, or docket number (if any) if an application number has not been assigned to the application. If this information is provided, it must be placed on the front of each sheet and within the top margin. 

Annotated Drawing Sheets

A marked-up copy of any amended drawing figure, including annotations indicating the changes made, may be submitted or required by the examiner.  The annotated drawing sheet(s) must be clearly labeled as “Annotated Sheet” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.

Timing of Corrections

Applicant is required to submit acceptable corrected drawings within the time period set in the Office action. See 37 CFR 1.85(a). Failure to take corrective action within the set period will result in ABANDONMENT of the application. 

If corrected drawings are required in a Notice of Allowability (PTOL-37), the new drawings MUST be filed within the THREE MONTH shortened statutory period set for reply in the “Notice of Allowability.” Extensions of time may NOT be obtained under the provisions of 37 CFR 1.136 for filing the corrected drawings after the mailing of a Notice of Allowability. 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1)2 and MPEP § 608.01(o)3.  Correction of the following is required: antecedent basis should be provided in the specification for the new claim terminology, “communicates at least two of a sag position, a static ride height, a rebound speed, a compression speed, a top out event, or a bottom out event”, so that the meaning of the terms (as new terminology) in the claims may be ascertainable by reference to the description.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 to 12, 14 to 17, and 19 to 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding the new amendments to claims 1, 2, and 20, applicant has apparently not previously described that the computer system or communication device “communicate[d]” the particular “at least two” parameters as claimed,  e.g., for example only, two of the rebound speed, compression speed, top out event, or bottom out event.  Accordingly, the examiner believes applicant has not demonstrated, to those skilled in the art at the time of filing, possession of the invention as is now claimed.
In particular, while the applicant’s specification indicates at published paragraph [0043] that the controller 300, such as a microcomputer device, communicates the sag position or any other suitable data regarding the vehicle 100 or suspension assembly 120, and while paragraph [0045] indicates that the controller 300 may analyze sag (static ride height), rebound and compression speed, top out and bottom out events, and will communicate to the communication device 500 selected data or calculations (e.g. graphical, tabular, textual or other suitable format) to display to the user 600, such as suggestions for adjusting spring preload, air spring pressure (to adjust sag), rebound damping setting, compression damping setting, bottom out damping component 8, 8′ setting, etc., the examiner sees no (clear) indication that the computer system or communication device communicates each claimed combination of the at least two particular parameters claimed (e.g., for example only, the rebound speed and the top out event, or the static ride height and the top out event), nor does the examiner see in what context such claimed communication might have possibly occurred, from the teachings of the specification.
Here, the examiner merely notes that the portion of the disclosure (specification) which supports the new claim amendments is apparently identical to (that is, it duplicates in a verbatim manner) the disclosure in Galasso et al. (‘236) and numerous other Fox Factory, Inc. patents and published applications filed more than a decade ago.  The examiner has searched the Fox Factory publications, including Galasso et al. (‘236), and has found no evidence that even Fox Factory intended or intimated that (all of) the particular combinations of the at least two particular claimed parameters (as now claimed by applicant) would/should be communicated, although the examiner understands it would have likely been obvious that the parameters might have been communicated under undisclosed conditions or for some undisclosed purpose or reason.
Applicant is requested to clarify where in the specification the communication of the rebound speed, the compression speed, the top out event, etc. (in combination with other parameters in the list) is described.
Claims 1 to 12, 14 to 17, and 19 to 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, lines 18 to 20, in claim 2, lines 24 to 26, and in claim 20, lines 14 to 16, “communicates at least two of a sag position, a static ride height, a rebound speed, a compression speed, a top out event, or a bottom out event” is indefinite from the teachings of the disclosure (specification) which apparently equates the “sag” position with the “static ride height” at published paragraph [0045] (i.e., “sag (static ride height)”), and so it is unclear what “communicat[ing] at least two” from a set that has two equated elements/parameters might possibly require (e.g., might it merely require only communication of a sag position/static ride height, since one is also the other, or might it require communication of a sag position/static ride height and one or more of a rebound speed, a compression speed, a top out event, or a bottom out event, or perhaps communication of two of those other [non-equated] quantities?)  Additionally, if “sag position” is alleged to be different from “static ride height”, then that difference is not clear/unclear/not reasonably certain4 to the examiner from the teachings of the specification.  Moreover, it is unclear from the description in what context any element that constitutes the claimed “computer system” or “communication device” would have communicated or did communicate at least two of e.g., “a rebound speed, a compression speed, a top out event, or a bottom out event”, as the claims cover, from the teachings of the specification, with no clear communication of such being seen by the examiner in the specification, or whether applicant is or might be intending (by the claim language) that the mere “analyz[ing of the] rebound and compression speed, top and bottom out events” (at specification paragraph [0045]) should somehow be considered as the communicating of the same (perhaps like an internal communication?), with the claimed “communicat[ing of the] rebound speed, [] compression speed, [] top out event, or [] bottom out event”, as the claims might now require, also being unclear in this respect.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4 to 12, 14, 16, 17, and 19 to 21 are rejected under 35 U.S.C. 103 as being unpatentable over Galasso et al. (2011/0202236)5 in view of Brackette, Jr. (5,125,681) and Blankenship (4,890,858).
Galasso et al. (‘236) reveals:
per claim 1, a suspension assembly comprising: 
a tube assembly [e.g., the damper assembly 25 in FIG. 1, including e.g., 510, 630, etc. in FIG. 2A, as a rear shock absorber] comprising:
a hollow outer tube [e.g., that defines chamber 170 in FIG. 2A], and
a hollow inner tube [e.g., the rod 620 including the lower piston (and depicted piston ring/sleeve) connected thereto in FIG. 2A[6], that reciprocates within the chamber 170] fitted within the outer tube and adapted to be slidably engageable with the outer tube [e.g., at the piston/cylinder interface in FIG. 2A, depicted in FIG. 2A with a (again conventional) captured piston ring], wherein the tube assembly is adapted to contain at least one of (i) a damping element [e.g., the damper assembly 630, the damper channel 636, the intensifier assembly 510, the valve assembly 511, etc.] to control relative movement between the inner tube and the outer tube [e.g., paragraphs [0034], [0050], etc.], and (ii) a spring element adapted to resist a force applied to the tube assembly; and
a measurement system [e.g., FIGS. 4, 10, 12, etc.] adapted to measure the position of the damper assembly [e.g., by means of the “position sensor 200” (paragraph [0059]) in FIG. 4, which can (e.g., as the sensor 5b in FIG. 1) be coupled to the damper assembly 25; paragraph [0030]], wherein the measurement device further comprises at least one of a computer system or a communication device [e.g., 300, 400, or 500 in FIG. 4], and wherein at least one of the computer system or the communication device communicates at least two of a sag position [e.g., FIG. 8 and paragraph [0055]], a static ride height [e.g., paragraph [0055] interpreted in light of paragraph [0057] which equates “sag” and “static ride height”], a rebound speed, a compression speed, a top out event, or a bottom out event [e.g., to log and save the bottom out events at paragraph [0066], which would obviously require communicating with e.g., a memory], wherein the suspension assembly includes at  least one of a front suspension and a rear suspension of a vehicle [e.g., the rear suspension, including the damper 25, shown in FIG. 1];
While Galasso et al. (‘236) expressly suggests at paragraph [0054] that other types of sensors (e.g., other than conventional potentiometers, compression sensors, etc.) may be used to determine the damper assembly position, and that, in some embodiments, resonant (ultrasonic, optical, magnetic) frequencies applied through exciters may be used to determine the extension or compression of the suspension (e.g., paragraph [0061]), he does not reveal the use of a capacitive type sensor to determine the damper assembly position, as claimed.
However, in the context/field of a similar shock absorber with damping fluid, Brackette, Jr. (‘681) teaches that a (similarly captured) sleeve 51[7] that surrounds the shock absorber piston assembly 46 in order to facilitate movement within the pressure cylinder 48 may be made from Teflon (a.k.a. polytetrafluoroethylene, as was well-known and conventional to all skilled in this art), and that a capacitance C generated and measured between the piston rod/piston assembly and the inner surface of the pressure cylinder 48 may be used to obtain the length of the pressure cylinder 48 above the piston assembly, and thus, the position and displacement of the piston within the shock absorber, for use in a vehicle suspension control system e.g., in order to appropriately change the damping characteristics of the shock absorbers.
Moreover, in the context/field of a method and apparatus for controlling a similar (e.g., commonly-assigned with Brackette, Jr. (‘681)) shock absorber, Blankenship (‘858) teaches, e.g., in FIG. 7[8] and at column 4, lines 54ff, that the Teflon sleeve 62 (which permits movement of the piston 52 with respect to the pressure cylinder 48 without generating undue frictional forces) is secured to a housing 58 of the piston 52 by means of ridges on the housing which the sleeve 62 is disposed between.
It would have been obvious at the time the application was filed to implement or modify the Galasso et al. (‘236) method and apparatus for suspension adjustment so that the piston ring/sleeve shown in FIG. 2A was made from Teflon (a.k.a. polytetrafluoroethylene) in order to facilitate sliding of the piston within the chamber 170, as taught by Brackette, Jr. (‘681), so that the piston ring/sleeve was secured to the housing of the piston by means of ridges, as taught by Blankenship (‘858) and suggested by FIG. 2B of Brackette, Jr. (‘681) himself, and so that, in order to determine the displacement of the piston within the shock absorber as a measure of the damper assembly position, a capacitive type sensor arrangement (incorporating the Teflon sleeve 51) would have been used (e.g., for the sensor 200 in Galasso et al. (‘236)) as taught by Brackette, Jr. (681), in order that a capacitance generated and measured between the piston rod/piston and the cylinder/chamber 170, respectively, would have been indicative of the displacement position of the damper assembly, as taught by Brackette, Jr. (‘681), without requiring a separate sensor, and as a use of a known technique to improve similar devices (methods, or products) in the same way (KSR).
As such, the implemented or modified Galasso et al. (‘236) method and apparatus for suspension adjustment would have rendered obvious:
per claim 1, a measurement system [e.g., implementing the sensor 200 of Galasso et al. (‘236) in the manner described at column 5, line 50 to column 6, line 16 of Brackette, Jr. (‘681)] adapted to measure the capacitance between the inner tube and the outer tube [e.g., using the equation at column 5 in Brackette, Jr. (‘681)], wherein relative movement [e.g., the displacement, as taught by Brackette, Jr. (‘681)] between the inner tube and the outer tube is derived from the change in measured capacitance between the inner tube and the outer tube [e.g., using the equation at column 5 in Brackette, Jr. (‘681); for example only, in a manner similar to the “exciter” method disclosed by Galasso et al. (‘236) e.g., at paragraphs [0059], [0061], etc.], wherein a dielectric gap exists radially between the inner tube and the outer tube [e.g., at the Teflon sleeve 51 in Brackett, Jr. (‘681)], wherein at least one of the inner tube or the outer tube comprises a fluoropolymer [e.g., since the Teflon sleeve 51 would have obviously been captured on the outer surface of the piston, as suggested by Brackette, Jr. and as taught by Blankenship (‘858) and as shown in FIG. 2A by Galasso et al. (‘236), the examiner considers the Teflon sleeve 51 to be part of the piston/inner tube 620 assembly shown in FIG. 2A of Galasso et al. (‘236)], wherein the measurement system comprises a measurement device adapted to measure capacitance between the inner tube and the outer tube [e.g., as taught e.g., in the abstract and elsewhere in Brackette, Jr. (‘681)],
per claim 2, a method comprising: 
providing a suspension assembly [e.g., as shown in FIGS. 1 and 2A of Galasso et al. (‘236)] comprising:
a tube assembly [e.g., FIG. 2A in Galasso et al. (‘236)] comprising:
a hollow outer tube [e.g., 170 in FIG. 2A of Galasso et al. (‘236)], and
a hollow inner tube [e.g., 620 together with the lower piston and piston ring/sleeve, in FIG. 2A of Galasso et al. (‘236)] fitted within the outer tube and adapted to be slidably engageable with the outer tube [e.g., see FIGS. 2A in Galasso et al. (‘236), FIG. 2B in Brackette, Jr. (‘681), and FIGS. 3 and 7 in Blankenship (‘858)] wherein the tube assembly is adapted to contain at least one of (i) a damping element to control relative movement between the inner tube and the outer tube [e.g., FIGS. 2A and 2B in Galasso et al. (‘236) including 510, 511, 630, 636, etc.; paragraphs [0034], [0050], etc.], and (ii) a spring element adapted to resist a force applied to the tube assembly; and
a measurement system [e.g., FIG. 4 in Galasso et al. (‘236), including 200, 300, 400, 500, etc., and modified to use the capacitive sensing as taught by Brackette, Jr. (‘681), as described above] adapted to measure the capacitance between the inner tube and the outer tube [e.g., as described at column 5, lines 50ff in Brackette, Jr. (‘681), and in his abstract and claims], wherein relative movement  between the inner tube and the outer tube is derived from the change in measured capacitance between the inner tube and the outer tube [e.g., as shown in the equation at column 5 and claim 6 in Brackette, Jr. (‘681)];
measuring the capacitance between the inner tube and the outer tube over time [e.g., at 94, in FIG. 2A of Brackette, Jr. (‘681)]; and
deriving the relative movement between the inner tube and the outer tube [e.g., as by the approximated equation shown at column 5, in Brackette, Jr. (‘681)] from the change in measured capacitance between  the inner tube and the outer tube, wherein a dielectric gap [e.g., at the Teflon sleeve 51 in Brackette, Jr. (‘681)] exists radially between the inner tube and the outer tube, wherein at least one of the inner tube or the outer tube comprises a fluoropolymer [e.g., when the Teflon sleeve 51 in Brackette, Jr. (‘681) is secured to the piston housing (of the piston assembly 46) as taught by Blankenship (‘858), and thus moves together with the piston assembly and forms a part of the hollow inner tube of the piston assembly 46 in Brackette, Jr. et al. (‘681) and of the inner tube in FIG. 2A of Galasso et al. (‘236)], wherein the  measurement  system comprises a  measurement device [e.g., the capacitance sensor 94 detecting the variable capacitance C in Brackette, Jr. (‘681), for implementing the position sensor 200 in FIG. 4 of Galasso et al. (‘236)] adapted to measure capacitance between the inner tube and the outer tube [e.g., as described at columns 5 and 6 of Brackette, Jr. (‘681)], wherein the measurement device further comprises at least one of a computer system [e.g., for implementing 300, 400 in FIG. 4 of Galasso et al. (‘236)] or a communication device [e.g., for implementing 500, etc. in FIG. 4 of Galasso et al. (‘236)]], and wherein at least one of the computer system or the communication device communicates at least two of a sag position [e.g., FIG. 8 and paragraph [0055] in Galasso et al. (‘236)], a static ride height [e.g., paragraph [0055] interpreted in light of paragraph [0057] which equates “sag” and “static ride height”, in Galasso et al. (‘236)], a rebound speed, a compression speed, a top out event, or a bottom out event [e.g., to log and save the bottom out events at paragraph [0066] in Galasso et al. (‘236), which would obviously require communicating with e.g., a memory], wherein the suspension assembly includes at least one of a front suspension and a rear suspension of a vehicle [e.g., as shown e.g., in FIG. 1 of Galasso et al. (‘236)];
per claim 4, depending from claim 1, wherein the damping element comprises a  fluid [e.g., the damping fluid in chamber 170 and the passages/channels, in Galasso et al. (‘236); and 91 in Brackette, Jr. (‘681); etc.] disposed within the outer tube, and wherein the damping element is adapted to restrict fluid flow so as to damp relative movement between the inner tube and the outer tube [e.g., by means of the passages/valves in FIGS. 2A and 2B of Galasso et al. (‘236)];
per claim 5, depending from claim 1, wherein no capacitive shortcut exists between the inner tube and the outer tube [e.g., due to the presence of the Teflon sleeve 51 allowing creation of capacitance, in Brackette, Jr. (‘681)];
per claim 6, depending from claim 1, wherein the measurement system comprises:
an electrical contact to the inner tube [e.g., as shown in FIG. 2A, via the piston rod 44, in Brackette, Jr. (‘681)] and an electrical contact to the outer tube [e.g., as shown in FIG. 2A, in Brackette, Jr. (‘681)];
per claim 7, depending from claim 6, wherein the measurement device comprises a microcontroller [e.g., in 300 of FIG. 4 in Galasso et al. (‘236)];
per claim 8, depending from claim 6, wherein the measurement device is wirelessly coupled to a controller [e.g., wirelessly coupled to a contact of a controller (300), as taught by Galasso et al. (‘236)];
per claim 9, depending from claim 6, wherein the computer system or communication device [e.g., 300, 400, and/or 500 as taught by Galasso et al. (‘236)] is operable to communicate with the processor and display data corresponding to an operational characteristic measured by the measurement device [e.g., paragraph [0009] and claim 9 in Galasso et al. (‘236), with the measurement device 200 implemented as taught by Brackette, Jr. (‘681)];
per claim 10, depending from claim 9, wherein the communication device includes a software program operable to generate information based on the data received from the processor [e.g., for displaying and analyzing the sensor data, as taught by Galasso et al. (‘236) e.g., for adjusting the suspension based on the sensor data (paragraph [0065]), for making suggestions for adjusting spring preload or suspension air spring pressure (to adjust sag), rebound damping setting, compression damping setting, bottom out damper setting, etc. (paragraph [0057]), etc.];
per claim 11, depending from claim 9, wherein the computer system or communication device includes at least one of a personal desktop computer, a laptop computer, a cellular phone, or a hand-held personal computing device [e.g., FIG. 4 in Galasso et al. (‘236)];
per claim 12, depending from claim 9, wherein the at least one computer system and communication device is operable to adjust the vehicle suspension to an operational setting suggested by the processor [e.g., paragraphs [0057], [0062], [0063], etc. in Galasso et al. (‘236)]; 
per claim 14, depending from claim 1, wherein the dielectric gap comprises air [e.g., in Brackette, Jr. (‘681), implicitly in the depicted gap between the Teflon sleeve 51 and the dielectric layer 16 and the piston assembly 46, e.g., when there were bubbles in the damping fluid; and correspondingly, in Galasso et al. (‘236)];
per claim 16, depending from claim 1, wherein at least one of the inner tube or the outer tube comprise a polymer [e.g., the Teflon sleeve 51, as taught by Brackette, Jr. (‘681)];
per claim 17, depending from claim 1, wherein the position of the inner tube or outer tube of the tube assembly corresponds to a stroke of the suspension assembly during compression or rebound of the vehicle [e.g., as taught by Galasso et al. (‘236), e.g., in claim 4];
per claim 19, depending from claim 1, wherein the vehicle is a bicycle or motorbike [e.g., FIG. 1 in Galasso et al. (‘236)];
per claim 20, an assembly comprising: a hollow outer tube [e.g., 170 in Galasso et al. (‘236)], and
a hollow inner tube [e.g., 620 together with the depicted piston and captured piston ring/sleeve in FIG. 2A of Galasso et al. (‘236), with the piston ring implemented as the Teflon sleeve in Brackette, Jr. (‘681) and captured as taught by Blankenship (‘858)] fitted within the outer tube and adapted to be slidably engageable with the outer tube; and
a measurement system [e.g., FIG. 4 in Galasso et al. (‘236)] adapted to measure the capacitance [e.g., as taught at columns 5 and 6 by Brackette, Jr. (‘681)] between the inner tube and the outer tube, wherein relative movement between the inner tube and the outer tube is derived from the change in measured capacitance  between the inner tube and the outer tube [e.g., as by the approximated equation shown at column 5, in Brackette, Jr. (‘681)], wherein a dielectric gap exists radially between the inner tube and the outer tube [e.g., at the Teflon sleeve 51 in Brackette, Jr. (‘681)], wherein at least one of the inner tube or the outer tube comprises a fluoropolymer [e.g., when the Teflon sleeve 51 in Brackette, Jr. (‘681) is secured to the piston housing (of the piston assembly 46) as taught by Blankenship (‘858), and thus moves together with the piston assembly and forms a part of the hollow inner tube of the piston assembly 46 in Brackette, Jr. et al. (‘681) and of the inner tube in FIG. 2A of Galasso et al. (‘236)], wherein the measurement  system comprises a measurement device [e.g., the capacitance sensor 94 detecting the variable capacitance C in Brackette, Jr. (‘681), for implementing the position sensor 200 in FIG. 4 of Galasso et al. (‘236)] adapted to measure capacitance between the inner tube and the outer tube [e.g., as described at columns 5 and 6 of Brackette, Jr. (‘681)], wherein  the measurement  device further comprises at least one of a computer system [e.g., for implementing 300, 400 in FIG. 4 of Galasso et al. (‘236)] or a communication device [e.g., for implementing 500, etc. in FIG. 4 of Galasso et al. (‘236)]], and wherein at least one of the computer system or the communication device communicates at least two of a sag position [e.g., FIG. 8 and paragraph [0055] in Galasso et al. (‘236)], a static ride height [e.g., paragraph [0055] interpreted in light of paragraph [0057] which equates “sag” and “static ride height”, in Galasso et al. (‘236)], a rebound speed, a compression speed, a top out event, or a bottom out event [e.g., to log and save the bottom out events at paragraph [0066] in Galasso et al. (‘236), which would obviously require communicating with e.g., a memory], wherein the assembly includes at least one of a front suspension and a rear suspension of a vehicle [e.g., as shown e.g., in FIG. 1 of Galasso et al. (‘236)];
per claim 21, depending from claim 1, wherein the dielectric gap is filled with two dielectric materials [e.g., a polymer and the damping fluid/air, etc.; or two different atomic materials in the polymer (e.g., F, C, H, O, etc.), in Brackette, Jr. (‘681)];
Claims 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Murakami (Japan, 2015-108430; EPO and JPO machine translations provided previously) in view of Takama et al. (Japan, 62-283259; EPO machine translation provided previously) and Galasso et al. (2011/0202236)9.
Murakami (Japan, ‘430) reveals:
per claim 20, an assembly [e.g., as shown by Murakami (Japan, ‘430), e.g., in FIGS. 2 and 3] comprising:
a hollow outer tube [e.g., 331 (e.g., made from aluminum), 332, 339 in Murakami (Japan, ‘430), with the outer tube 331 being closed by the cap 339, as shown in FIGS. 2 and 3], and
a hollow inner tube [e.g., 311 (e.g., made from aluminum), 310 in Murakami (Japan, ‘430)] fitted within the outer tube and adapted to be slidably engageable with the outer tube [e.g., as shown in FIG. 3 of Murakami (Japan, ‘430)]; and
a measurement system [e.g., 50] adapted to measure the capacitance [e.g., abstract; based on the fitting length L (L1, L2) of the inner and outer tubes 311, 331, as shown in FIG. 3 and as calculated using the equation (1) shown at paragraph [0081]] between the inner tube and the outer tube, wherein relative movement [e.g., the stroke amount, as shown by the symbol S in FIG. 3, with the stroke indicating a relative movement, as shown in FIG. 3; and when that stroke amount changes (e.g., obviously dS/dt, by the examiner’s interpretation) and the capacitance changes accordingly, as described particularly at paragraph [0078]; see also paragraph [0085]] between the inner tube and the outer tube is derived from the change in measured capacitance between the inner tube and the outer tube [e.g., according to equation (1)], wherein a dielectric gap [e.g., as filled e.g., with an insulator, such as oil, in FIG. 4] exists radially between the inner tube and the outer tube [e.g., as the difference between R and r in FIG. 4, such that log(R/r) is defined for Equation 1], wherein the measurement system comprises a measurement device [e.g., FIG. 5] adapted to measure capacitance [e.g., at 513] between the inner tube and the outer tube, wherein the measurement device further comprises at least one of a computer system [e.g., the CPU of paragraph [0087]] or a communication device [e.g., at 515, etc.], and wherein at least of the computer system or the communication device communicates a sag position that is a static ride height [e.g., the suspension stroke amount of the motorcycle, obviously including sag (compressed) strokes, extended strokes, and static ride height strokes, communicated at 515 (paragraph [0088])], wherein the suspension assembly includes at least one of a front suspension [e.g., 30 in Murakami (Japan, ‘430)] and a rear suspension of a vehicle [e.g., as shown in FIG. 1 of Murakami (Japan, ‘430); see e.g., paragraph [0129]];
It may be alleged that Murakami (Japan, ‘430) does not expressly reveal that one of the inner and outer tubes comprises a fluoropolymer, although he specifically suggests at paragraph [0131]10 that instead of forming the rod guide case 310, the guide bush 332, and the cap 339 from an insulating material made of resin or the like, these members may be made of material comprising metal as a base material whose surface is made of Teflon11 (registered trademark).  Murakami (Japan, ‘430) also may not reveal the communicating of at least two of the sag position, the static ride height, the rebound speed, the compression speed, the top out event or the bottom out event.
However, in the context/field of a shock absorber for a motorcycle, Takama et al. (JP, ‘259) teaches that in order to improve slidability between a cylinder (1) and an internal piston (2), and in order to improve the hardness of e.g., an aluminum cylinder, the internal surface of the cylinder may be plated with a fluorine-containing resin (such as containing polytetrafluoroethylene, tetrafluoroethylene-perfluoroalkylvinyl-ether copolymer or the like having self-lubricating qualities for low coefficient of friction).
Moreover, in the context/field of a bicycle or motorcycle (paragraph [0053]) having a suspension and sensors 200 “for measuring the air spring or coil spring compression”, including “other type[s] of sensor[s] from which a damper assembly position of the vehicle 100 can be determined” (paragraph [0054]), and a controller 300 for analyzing parameters like sag (static ride height) rebound and compression speed, top out and bottom out events (paragraph [0057]) and for communicating the sag position which is also a static ride height (paragraphs [0055], [0057], etc.), wherein the sensor measurement signals may be communicated to the controller 300 by either a wired or a wireless coupling for suspension adjustment and/or for display of sensor data/operational characteristics of the vehicle (paragraph [0009] and claim 9) on user device interfaces (e.g., 400, 500), Galasso et al. (‘236) teaches e.g., in FIG. 4 that a device for measurement as used in a bicycle or motorcycle can comprise sensors 200 that cooperate with a controller 300 and with interface devices 400, 500 by wired or wireless coupling(s), and that the sag position as the static ride height, or any other suitable data, may be communicated by the controller that includes a microprocessor, computer, or microcomputer (paragraphs [0055], [0057], etc.) to a display (paragraph [0066]) for viewing by a rider, and that a bottom out position may be logged and saved (paragraph [0066]), for example obviously by communicating with a memory, e.g., in order to make setting recommendations to reduce or increase the number/amount of full travel events, etc. (paragraph [0066]).
It would have been obvious at the time the application was filed to implement or modify the Murakami (Japan, ‘430) suspension device and method i) so that the rod guide case 310, the guide bush 332, and the cap 339 were made of material comprising metal as a base material whose surface is made of Teflon, as suggested by Murakami (Japan, ‘430) himself as an equivalent design (e.g., with the rod guide case 310 being a part of the claimed inner tube and the guide bush 332 and the cap 339 being parts of the claimed outer tube), ii) so that the inner tube 311 of Murakami (Japan, ‘430), in which the piston 335 was configured to slide, would have had a plating film formed on the internal surface thereof that comprised a fluorine-containing resin such as e.g., PTFE, as taught by Takama (JP, ‘259), and/or iii) so that the outer tube 331 of Murakami et al. (Japan, ‘430), in which the inner tube 311 was configured to slide, would have had a plating film formed on the internal surface thereof that comprised a fluorine-containing resin such as e.g., PTFE, as taught by Takama (JP, ‘259), in order to use equivalents known and suggested by Murakami et al. (JP, ‘430) himself for the same purpose (MPEP 2144.06, II.), in order to improve slidability at and/or hardness of peripheral surfaces of the inner and/or outer tubes in a shock absorber, and as a use of a known technique to improve similar devices (methods, or products) in the same way (KSR).
Moreover, it would have been obvious at the time the application was filed either i) to simply understand that the sag position and the static ride height are the same, as taught at paragraph [0057] by Galasso et al. (‘236), in order to by the (compressed/static) displacement (measure) of the shock absorber in Murakami (Japan, ‘430) satisfy the new (indefinite) “at least two of” limitation in the independent claims, or ii) to implement of modify the Murakami (Japan, ‘430) suspension device and method so that the sag position, the static ride height, etc. would have been communicated to a display, as taught by Galasso et al. (‘236), in order to display for the rider the sag position for a rider, and so that a bottom out position would have been logged and saved (paragraph [0066]), for example obviously by communicating with a memory, e.g., in order to make setting recommendations for the rider to reduce or increase the number/amount of full travel events, etc. (paragraph [0066]), as taught by Galasso et al. (‘236), and as a use of a known technique to improve similar devices (methods, or products) in the same way (KSR).
As such, the implemented or modified Murakami et al. (JP, ‘430) suspension device and method would have rendered obvious:
per claim 20, wherein at least one of the inner tube or the outer tube comprises a fluoropolymer [e.g., when the rod guide case 310, the guide bush 332, and the cap 339 were made to include Teflon, as suggested by Murakami (Japan, ‘430) himself, and/or when the inner and/or outer tubes 311, 331 has their internal surfaces formed with a plating film comprising a fluorine-containing resin such as PTFE, as taught by Takama et al. (JP, ‘259)]; and
wherein at least one of the computer system or the communication device communicates at least two of a sag position [e.g., a sag (compressed) stroke communicated at 515 in Murakami (Japan, ‘530); and/or FIG. 8 and paragraph [0055] in Galasso et al. (‘236)], a static ride height [e.g., a static ride height stroke communicated at 515 in Murakami (Japan, ‘430); and/or paragraph [0055] interpreted in light of paragraph [0057] in Galasso et al. (‘236) which equates “sag” and “static ride height”], a rebound speed, a compression speed, a top out event, or a bottom out event [e.g., to log and save the bottom out events at paragraph [0066] in Galasso et al. (‘236), which would obviously require communicating with e.g., a memory], wherein the suspension assembly includes at  least one of a front suspension and a rear suspension of a vehicle [e.g., FIG. 1 in Murakami (Japan, ‘430); and/or the rear suspension, including the damper 25, shown in FIG. 1 of Galasso et al. (‘236)];
per claim 21, wherein the dielectric gap is filled with two dielectric materials [e.g., air and oil, in claims 3 and 4 of Murakami (Japan, ‘430); e.g., paragraph [0126]];
Claims 1 to 12, 14 to 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Murakami (Japan, 2015-108430; EPO machine translation provided previously) in view of Olds (2004/0145101), Takama et al. (Japan, 62-283259; EPO machine translation provided previously), and Galasso et al. (2011/0202236)12. 
Murakami (Japan, ‘430) reveals:
per claim 1, a suspension assembly comprising:
a tube assembly [e.g., FIG. 2] comprising:
a hollow outer tube [e.g., 331, 339; see also paragraph [0129] where the positions of the inner tube 311 and the outer tube 331 are changed], and
a hollow inner tube [e.g., for example, including 311; and e.g., for interpreting claim 16, the inner tube (e.g., including 311) also includes the elements 317 - 319] fitted within the outer tube and adapted to be slidably engageable with the outer tube, wherein the tube assembly is adapted to contain at least one of (i) a damping element to control relative movement between the inner tube and the outer tube [e.g., the valves 335e, 335f communicating with the hydraulic oil chamber 43 and allowing oil flow, by which a damping force is obtained; e.g., paragraphs [0068] and [0071]], and (ii) a spring element [e.g., 414, functioning as an air spring, per paragraph [0045]] adapted to resist a force applied to the tube assembly; and
a measurement system [e.g., 50] adapted to measure the capacitance13 [e.g., abstract; based on the fitting length L (L1, L2) of the inner and outer tubes 311, 331, as shown in FIG. 3 and as calculated using the equation (1) shown at paragraph [0081]] between the inner tube and the outer tube, wherein relative movement [e.g., the stroke amount, as shown by the symbol S in FIG. 3, with the stroke indicating a relative movement, as shown in FIG. 3; and when that stroke amount changes (e.g., obviously dS/dt, by the examiner’s interpretation) and the capacitance changes accordingly, as described particularly at paragraph [0078]; see also paragraph [0085]] between the inner tube and the outer tube is derived from the change in measured capacitance between the inner tube and the outer tube [e.g., according to equation (1)], wherein a dielectric gap [e.g., as filled e.g., with an insulator, such as oil, in FIG. 4] exists radially between the inner tube and the outer tube [e.g., as the difference between R and r in FIG. 4, such that log(R/r) is defined for Equation 1], wherein the at least one computer system [e.g., the CPU of paragraph [0087]] or communication device [e.g., at 515, etc.] communicates at least two of a sag position and a static ride height [e.g., the suspension stroke amount of the motor cycle obviously including sag (compressed) strokes, extended strokes, and static ride height strokes], wherein the suspension assembly includes at least one of a front suspension [e.g., 30 in Murakami (Japan, ‘430)] and a rear suspension of a vehicle [e.g., as shown in FIG. 1 of Murakami (Japan, ‘430)];
It may be alleged that the Murakami (Japan, ‘430) does not reveal the (same) damping and/or spring “element[s]” as disclosed by applicant, for example, since the air spring of Murakami (Japan, ‘430) (constituted by the air in the air accommodating portion 414) may not be construed as a “spring element”, and applicant’s damping element apparently “comprise[s] a fluid disposed within the outer tube 134” (see e.g., published paragraph [0023] of the specification).
It may also be alleged that Murakami (Japan, ‘430) does not expressly reveal that one of the inner and outer tubes comprises a fluoropolymer, although he specifically suggests at paragraph [0131]14 that instead of forming the rod guide case 310, the guide bush 332, and the cap 339 from an insulating material made of resin or the like, these members may be made of material comprising metal as a base material whose surface is made of Teflon15 (registered trademark).
Murakami (Japan, ‘430) also may not reveal the communicating of at least two of the sag position, the static ride height, the rebound speed, the compression speed, the top out event or the bottom out event.
However, in the context/field of a coil and air suspension system, Olds (‘101) teaches that a coil spring 40 and an air spring chamber 50 may be provided, in parallel, in the shock absorbing suspension system, and that fluid damping by a damping fluid (in a tube element 30; and preferably in an interchangeable damping cartridge, paragraph [0006]) and a damping structure may be provided e.g., in a leg of the front fork (paragraphs [0006], [0010], [0014], [0017], etc.)
Moreover, in the context/field of a shock absorber for a motorcycle, Takama et al. (JP, ‘259) teaches that to improve slidability between a cylinder (1) and an internal piston (2), and to improve the hardness of e.g., an aluminum cylinder, the internal surface of the cylinder may be plated with a fluorine-containing resin (such as containing polytetrafluoroethylene, tetrafluoroethylene-perfluoroalkylvinyl-ether copolymer or the like having self-lubricating qualities for low coefficient of friction).
Moreover, in the context/field of a bicycle or motorcycle (paragraph [0053]) having a suspension and sensors 200 “for measuring the air spring or coil spring compression”, including “other type[s] of sensor[s] from which a damper assembly position of the vehicle 100 can be determined” (paragraph [0054]), and a controller 300 for analyzing parameters like sag (static ride height) rebound and compression speed, top out and bottom out events (paragraph [0057]) and for communicating the sag position which is also apparently a static ride height (paragraphs [0055], [0057], etc.), wherein the sensor measurement signals may be communicated to the controller 300 by either a wired or a wireless coupling for suspension adjustment and/or for display of sensor data/operational characteristics of the vehicle (paragraph [0009] and claim 9) on user device interfaces (e.g., 400, 500), Galasso et al. (‘236) teaches e.g., in FIG. 4 that a device for measurement as used in a bicycle or motorcycle can comprise sensors 200 that cooperate with a controller 300 and with interface devices 400, 500 by means of wired or wireless coupling(s), and that the sag position as the static ride height, or any other suitable data, may be communicated by the controller that includes a microprocessor, computer, or microcomputer (paragraphs [0055], [0057], etc.) to a display (paragraph [0066]) for viewing by the rider, and that a bottom out position may be logged and saved (paragraph [0066]), for example obviously by communicating with a memory, e.g., in order to make setting recommendations to reduce or increase the number/amount of full travel events, etc. (paragraph [0066]).
It would have been obvious at the time the application was filed to implement or modify the Murakami (Japan, ‘430) suspension device and method so that (e.g., in addition to the air spring of Murakami (Japan, ‘430)), a coil spring (as a spring element) would have been employed in parallel with the air spring in the suspension device of Murakami (Japan, ‘430), as taught by Olds (‘101), and/or so that damping by a damping fluid (e.g., oil) in the tube 311 would have been used as a damping element, as taught by Olds (‘101), in order that e.g., a low pressure air spring system which is less prone to failure could be used which, in the event of failure, is backed up by a mechanical spring system operating in parallel, as taught by Olds (‘101), in order that a fluid damping structure with adjustability and/or interchangeability could be used e.g., in a leg of the suspension, as taught by Olds (‘101), and as a use of a known technique to improve similar devices (methods, or products) in the same way (KSR).
It would have been obvious at the time the application was filed to implement or modify the Murakami (Japan, ‘430) suspension device and method i) so that the rod guide case 310, the guide bush 332, and the cap 339 were made of material comprising metal as a base material whose surface is made of Teflon, as suggested by Murakami (Japan, ‘430) himself as an equivalent design (e.g., with the rod guide case 310 being a part of the claimed inner tube and the guide bush 332 and the cap 339 being parts of the claimed outer tube), ii) so that the inner tube 311 of Murakami (Japan, ‘430), in which the piston 335 was configured to slide, would have had a plating film formed on the internal surface thereof that comprised a fluorine-containing resin such as e.g., PTFE, as taught by Takama (JP, ‘259), and/or iii) so that the outer tube 331 of Murakami et al. (Japan, ‘430), in which the inner tube 311 was configured to slide, would have had a plating film formed on the internal surface thereof that comprised a fluorine-containing resin such as e.g., PTFE, as taught by Takama (JP, ‘259), in order to use equivalents known and suggested by Murakami et al. (JP, ‘430) himself for the same purpose (MPEP 2144.06, II.), in order to improve slidability at and/or hardness of peripheral surfaces of the tubes in a shock absorber, and as a use of a known technique to improve similar devices (methods, or products) in the same way (KSR).
Moreover, it would have been obvious at the time the application was filed either i) to simply understand that the sag position and the static ride height are the same, as taught at paragraph [0057] by Galasso et al. (‘236), in order to by the (compressed/static) stroke (measure) of the shock absorber in Murakami (Japan, ‘430) satisfy the new (indefinite) “at least two of” limitation in the independent claims, or ii) to implement of modify the Murakami (Japan, ‘430) suspension device and method so that the sag position, the static ride height, etc. would have been communicated in a wired or wireless manner to a display, as taught by Galasso et al. (‘236), in order to display for the rider the sag position, etc., and so that a bottom out position would have been logged and saved (paragraph [0066]), for example obviously by communicating with a memory, e.g., in order to make setting recommendations for the rider to reduce or increase the number/amount of full travel events, etc. (paragraph [0066]), as taught by Galasso et al. (‘236), and as a use of a known technique to improve similar devices (methods, or products) in the same way (KSR).
As such, the implemented or further modified Murakami et al. (JP, ‘430) suspension device and method would have rendered obvious:
per claim 1, wherein the tube assembly is adapted to contain at least one of (i) a damping element [e.g., the damping by the damping fluid, as taught by Olds (‘101)] to control relative movement between the inner tube and the outer tube, and (ii) a spring element [e.g., the coil spring 40 as taught by Olds (‘101)] adapted to resist a force applied to the tube assembly; and
wherein a dielectric gap [e.g., as filled e.g., with an insulator, such as oil, in FIG. 4 of Murakami (Japan, ‘430)] exists radially between the inner tube and the outer tube [e.g., in Murakami (Japan, ‘430), as the difference between R and r in FIG. 4, such that log(R/r) is defined for Equation 1], wherein at least one of the inner tube or the outer tube comprises a fluoropolymer [e.g., when the rod guide case 310, the guide bush 332, and the cap 339 were made to include Teflon, as suggested by Murakami (Japan, ‘430) himself, and/or when the inner and/or outer tubes 311, 331 has their internal surfaces formed with a plating film comprising a fluorine-containing resin such as PTFE, as taught by Takama et al. (JP, ‘259)], wherein the measurement system comprises a measurement device [e.g., FIG. 5 in Murakami (Japan, ‘430)] adapted to measure capacitance [e.g., at 513 in Murakami (Japan, ‘430)] between the inner tube and the outer tube, wherein the measurement device further comprises at least one of a computer system [e.g., the CPU of paragraph [0087] in Murakami (Japan, ‘430)] or a communication device [e.g., at 515, etc. in Murakami (Japan, ‘430)], and wherein at least one of the computer system or the communication device communicates at least two of a sag position [e.g., obviously a sag (compressed) stroke communicated at 515 (paragraph [0088]) in Murakami (Japan, ‘430); and/or FIG. 8 and paragraph [0055] in Galasso et al. (‘236)], a static ride height [e.g., obviously communicated at 515 in Murakami (Japan, ‘430); and/or paragraph [0055] interpreted in light of paragraph [0057] in Galasso et al. (‘236) which equates “sag” and “static ride height”], a rebound speed, a compression speed, a top out event, or a bottom out event [e.g., to log and save the bottom out events at paragraph [0066] in Galasso et al. (‘236), which would obviously require communicating with e.g., a memory], wherein the suspension assembly includes at  least one of a front suspension and a rear suspension of a vehicle [e.g., FIG. 1 in Murakami (Japan, ‘430); and the rear suspension, including the damper 25, shown in FIG. 1 of Galasso et al. (‘236)];
per claim 2, a method comprising:
providing a suspension assembly [e.g., as shown by Murakami (Japan, ‘430), and as implemented/modified in view of Olds (‘101), as described above] comprising:
a tube assembly [e.g., FIG. 2 in Murakami (Japan, ‘430)] comprising:
a hollow outer tube [e.g., 331, 332, 339 in Murakami (Japan, ‘430)], and
a hollow inner tube [e.g., 311, 310 in Murakami (Japan, ‘430)] fitted within the outer tube and adapted to be slidably engageable with the outer tube [e.g., as shown in FIG. 3 of Murakami (Japan, ‘430)], wherein the tube assembly is adapted to contain at least one of (i) a damping element to control relative movement between the inner tube and the outer tube [e.g., 335e, 335f in Murakami (Japan, ‘430); and obviously the damping fluid and damping structure as taught by Olds (‘101)], and (ii) a spring element adapted to resist a force applied to the tube assembly [e.g., as taught by the coil spring in Olds (‘101)]; and
a measurement system [e.g., 50 in FIG. 2 of Murakami (Japan, ‘430)] adapted to measure the capacitance [e.g., abstract; based on the fitting length L (L1, L2) of the inner and outer tubes 311, 331, as shown in FIG. 3 and as calculated using the equation (1) shown at paragraph [0081]] between the inner tube and the outer tube, wherein relative movement [e.g., the stroke amount, as shown by the symbol S in FIG. 3 of Murakami (Japan, ‘430), with the stroke indicating a relative movement, as shown in FIG. 3; and when that stroke amount changes (e.g., obviously dS/dt, by the examiner’s interpretation) and the capacitance changes accordingly, as described particularly at paragraph [0078]; see also paragraph [0085]] between the inner tube and the outer tube is derived from the change in measured capacitance between the inner tube and the outer tube [e.g., according to equation (1) in Murakami (Japan, ‘430)];
measuring the capacitance between the inner tube and the outer tube over time [e.g., obviously to go from the fitting length L1 in FIG. 3 of Murakami (Japan, ‘430) to the fitting length L2 in FIG. 3 of Murakami (Japan, ‘430)]; and
deriving the relative movement between the inner tube and the outer tube from the change in measured capacitance between the inner tube and the outer tube [e.g., paragraphs [0078] and [0085] in Murakami (Japan, ‘430)], wherein a dielectric gap [e.g., as filled e.g., with an insulator, such as oil, in FIG. 4 of Murakami (Japan, ‘430)] exists radially between the inner tube and the outer tube [e.g., in Murakami (Japan, ‘430), as the difference between R and r in FIG. 4, such that log(R/r) is defined for Equation 1], wherein at least one of the inner tube or the outer tube comprises a fluoropolymer [e.g., when the rod guide case 310, the guide bush 332, and the cap 339 were made to include Teflon, as suggested by Murakami (Japan, ‘430) himself, and/or when the inner and/or outer tubes 311, 331 has their internal surfaces formed with a plating film comprising a fluorine-containing resin such as PTFE, as taught by Takama et al. (JP, ‘259)], wherein the measurement system comprises a measurement device [e.g., FIG. 5 in Murakami (Japan, ‘430)] adapted to measure capacitance [e.g., at 513 in Murakami (Japan, ‘430)] between the inner tube and the outer tube, wherein the measurement device further comprises at least one of a computer system [e.g., the CPU of paragraph [0087] in Murakami (Japan, ‘430)] or a communication device [e.g., at 515, etc. in Murakami (Japan, ‘430)], and wherein at least of the computer system or the communication device communicates at least two of a sag position [e.g., obviously a sag (compressed) stroke communicated at 515 (paragraph [0088]) in Murakami (Japan, ‘430); and/or FIG. 8 and paragraph [0055] in Galasso et al. (‘236)], a static ride height [e.g., obviously communicated at 515 in Murakami (Japan, ‘430); and/or paragraph [0055] interpreted in light of paragraph [0057] in Galasso et al. (‘236) which equates “sag” and “static ride height”], a rebound speed, a compression speed, a top out event, or a bottom out event [e.g., to log and save the bottom out events at paragraph [0066] in Galasso et al. (‘236), which would obviously require communicating with e.g., a memory], wherein the suspension assembly includes at  least one of a front suspension and a rear suspension of a vehicle [e.g., FIG. 1 in Murakami (Japan, ‘430); and the rear suspension, including the damper 25, shown in FIG. 1 of Galasso et al. (‘236)];
per claim 3, depending from claim 1, wherein the spring element is disposed within the outer tube and is adapted to provide spring force between the inner tube and the outer tube [e.g., it would have been obvious to one of ordinary skill in the art that, in placing the coil spring in parallel with the air spring chamber in Murakami (Japan, ‘430), as taught by Olds (‘101), the coil spring would have been fitted e.g., in the air accommodating portion 414 and thus within the outer tube 331, e.g., for example only, between the cap 339 and the upper portion of the guide rod case 310, as illustrated by the examiner in the footnote below16];
per claim 4, depending from claim 1, wherein the damping element comprises a fluid disposed within the outer tube [e.g., the oil in Murakami (Japan, ‘430) that flows through the valves 335e, 335f, obviously being a damping fluid as taught by Olds (‘101)], and wherein the damping element is adapted to restrict fluid flow so as to damp relative movement between the inner tube and the outer tube [e.g., as would have been obvious to one of ordinary skill in the art for damping vehicle movement, in Murakami (Japan, ‘430) and Olds (‘101)];
per claim 5, depending from claim 1, wherein no capacitive shortcut exists between the inner tube and the outer tube [e.g., obviously on account of the spacing shown in FIG. 2 of Murakami (Japan, ‘430) between the tubes 311, 331, and the insulating fluid (air, oil), the insulating oil ring 319, etc. in Murakami (Japan, ‘430), so that the capacitance C could be measured];
per claim 6, depending from claim 1, wherein the measurement system comprises:
an electrical contact to the inner tube and an electrical contact to the outer tube [e.g., for example only, as shown in Murakami (Japan, ‘430) by the electrodes 53, 55, etc.]; and
a measurement device [e.g., the control unit 51 in Murakami (Japan, ‘430; FIG. 2) that detects a capacitance corresponding to the fitting length L] adapted to measure capacitance between the inner tube and the outer tube;
per claim 7, depending from claim 6, wherein the measurement device comprises a microcontroller [e.g., the CPU of paragraph [0087] in Murakami (Japan, ‘430)];
per claim 8, depending from claim 6, wherein the measurement device is wirelessly coupled to a controller [e.g., wirelessly coupled to a contact of a controller (300), as taught by Galasso et al. (‘236)];
per claim 9, depending from claim 6, wherein the measurement device further comprises at least one of a computer system or a communication device [e.g., 400 or 500 as taught by Galasso et al. (‘236)], each operable to communicate with the processor and display data corresponding to an operational characteristic measured by the measurement device [e.g., paragraph [0009] and claim 9 in Galasso et al. (‘236)];
per claim 10, depending from claim 9, wherein the communication device includes a software program operable to generate the information based on the data received from the processor [e.g., for displaying and analyzing the sensor data, as taught by Galasso et al. (‘236) e.g., for adjusting the suspension based on the sensor data (paragraph [0065]), for making suggestions for adjusting spring preload or suspension air spring pressure (to adjust sag), rebound damping setting, compression damping setting, bottom out damper setting, etc. (paragraph [0057]), etc.];
per claim 11, depending from claim 9, wherein the computer system or communication device includes at least one of a personal desktop computer, a laptop computer, a cellular phone, or a hand-held personal computing device [e.g., FIG. 4 in Galasso et al. (‘236)];
per claim 12, depending from claim 9, wherein the at least one computer system and communication device is operable to adjust the vehicle suspension to an operational setting suggested by the processor [e.g., paragraphs [0057], [0062], [0063], etc. in Galasso et al. (‘236)];
per claim 14, depending from claim 1, wherein the dielectric gap comprises air [e.g., for example in 414, in Murakami (Japan, ‘430), and e.g., as described at paragraph [0013]];
per claim 15, depending from claim 1, wherein the dielectric gap comprises a conductive material [e.g., such as oil in Murakami (Japan, ‘430; paragraph [0012]) being thermally conductive; or the metal layer 63 in Murakami (Japan, ‘430) disposed outwardly of 311 or obviously inwardly of 331]];
per claim 16, depending from claim 1, wherein at least one of the inner tube or the outer tube comprise a polymer [e.g., in Murakami (Japan, ‘430), the oil ring 319 of the inner tube 311, 317-319 made from an insulating material such as a resin, paragraph [0049], the resin obviously being a polymer17];
per claim 17, depending from claim 1, wherein the position of the inner tube or outer tube of the tube assembly corresponds to a stroke of the suspension assembly during compression or rebound of a vehicle [e.g., as shown in FIG. 3 of Murakami (Japan, ‘430)];
per claim 19, depending from claim 1, wherein the vehicle is a bicycle or motorbike [e.g., as shown in FIG. 1 of Murakami (Japan, ‘430)];
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A Testardi whose telephone number is (571)270-3528. The examiner can normally be reached Monday - Friday, 8:30am - 5:30pm E.T.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313)446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




[This part of the page intentionally left blank.]



Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID A TESTARDI/Primary Examiner, Art Unit 3667                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 In the Remarks  of 12 January 2022 at page 17, applicant indicates, “Since Murakami in view of Olds, Takama, and Galasso fails to disclose, teach or even suggest all of the limitations of claim 1, claim 1 is patentable over the cited reference. Claims 8-12 depend from claim 1, and are therefore patentable over the cited reference for at least the reasons noted above regarding claim 1. Accordingly, Applicants respectfully request that the rejection be withdrawn and the claims allowed.”  However, applicant provides no facts to support this bare assertion, and the examiner shows how the references render obvious the limitations of claim 1, as detailed below.
        2 Quoting the rule section, “(d)(1) The claim or claims must conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description. (See § 1.58(a).)”
        3 Quoting the MPEP, “New claims, including claims first presented after the application filing date where no claims were submitted on filing, and amendments to the claims already in the application should be scrutinized not only for new matter but also for new terminology. While an applicant is not limited to the nomenclature used in the application as filed, he or she should make appropriate amendment of the specification whenever this nomenclature is departed from by amendment of the claims so as to have clear support or antecedent basis in the specification for the new terms appearing in the claims. This is necessary in order to insure certainty in construing the claims in the light of the specification See 37 CFR 1.75, MPEP § 608.01(i) and § 1302.01 and § 2103. Note that examiners should ensure that the terms and phrases used in claims presented late in prosecution of the application (including claims amended via an examiner’s amendment) find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description, see 37 CFR 1.75(d)(1). If the examiner determines that the claims presented late in prosecution do not comply with 37 CFR 1.75(d)(1), applicant will be required to make appropriate amendment to the description to provide clear support or antecedent basis for the terms appearing in the claims provided no new matter is introduced.”
        4 See Nautilus, Inc. v. Biosig Instruments, Inc. (U.S. Supreme Court, 2014) which held, "A patent is invalid for indefiniteness if its claims, read in light of the patent’s specification and prosecution history, fail to inform, with reasonable certainty, those skilled in the art about the scope of the invention."  See also In re Packard, 751 F.3d 1307 (Fed.Cir.2014)(“[A] claim is indefinite when it contains words or phrases whose meaning is unclear,” i.e., “ambiguous, vague, incoherent, opaque, or otherwise unclear in describing and defining the claimed invention.”) and Ex Parte McAward, Appeal No. 2015-006416 (PTAB, Aug. 25, 2017, Precedential) (“Applying the broadest reasonable interpretation of a claim, then, the Office establishes a prima facie case of indefiniteness with a rejection explaining how the metes and bounds of a pending claim are not clear because the claim contains words or phrases whose meaning is unclear.”)
        5 Here, for completing the record, the examiner merely notes that significant portions of FIGS. 4 to 12 and their corresponding description in the instant application appear to possibly be substantially copied from Galasso et al. (2011/0202236).
        6 Since the (conventional) piston is not called out in FIG. 2A of Galasso et al. (‘236), the examiner reproduces a portion of FIG. 2A, merely to label the evident piston and captured piston ring (sleeve):
        
    PNG
    media_image1.png
    559
    1053
    media_image1.png
    Greyscale

        7 The examiner reproduces a portion of FIG. 2B from Brackette, Jr. (‘681) and labels on the reproduction the piston and the (captured) sleeve 51:
        
    PNG
    media_image2.png
    480
    674
    media_image2.png
    Greyscale

        8 A portion of FIG. 7 in Blankenship (‘858) is reproduced below to show the Teflon sleeve 62 being secured to the housing 58 of the shock absorber piston 52:
        
        
    PNG
    media_image3.png
    483
    427
    media_image3.png
    Greyscale

        9 Here, for completing the record, the examiner merely notes that significant portions of FIGS. 4 to 12 and their corresponding description in the instant application appear to possibly be substantially copied from Galasso et al. (2011/0202236).
        10 See e.g., the JPO machine translation supplied by the examiner on 12 March 2021.
        11 That is, polytetrafluoroethylene, which is a synthetic fluoropolymer, as is well-known and conventional in this art.  See the Wikipedia article, “Polytetrafluoroethylene”, cited by the examiner on 30 September 2020, in support of these assertions.
        12 Here, for completing the record, the examiner merely notes that significant portions of FIGS. 4 to 12 and their corresponding description in the instant application appear to possibly be substantially copied from Galasso et al. (2011/0202236).
        13 The examiner understands a capacitance to be implicit between two interfitted tubes, e.g., even if the capacitance is zero (e.g., with the tubes being conductive and interfitted without a gap).  Therefore, the examiner understands “the capacitance” as being implicit in the claim, with the scope of the claim being reasonably ascertainable, like a claim reciting “the outer surface of a sphere” (cf. MPEP 2173.05(e)), and not indefinite.
        14 See e.g., the JPO machine translation supplied by the examiner on 12 March 2021.
        15 That is, polytetrafluoroethylene, which is a synthetic fluoropolymer, as is well-known and conventional in this art.  See the Wikipedia article, “Polytetrafluoroethylene”, cited by the examiner on 30 September 2020, in support of these assertions.
        16 For example only, this placement of a coil spring, as sketched by the examiner based on FIG. 2 in Murakami (Japan, ‘430) and FIG. 2 in Olds (‘101), in parallel with the air spring of Murakami (Japan, ‘430), would have been obvious to one of ordinary skill in the art, in view of the teachings of Olds (‘101):
        
        
    PNG
    media_image4.png
    677
    992
    media_image4.png
    Greyscale

        17 res·in   (rĕz′ĭn) n.
        1.  Any of numerous clear to translucent yellow or brown, solid or semisolid, viscous substances of plant origin, such as copal, rosin, and amber, used principally in lacquers, varnishes, inks, adhesives, plastics, and pharmaceuticals. Resins are usually insoluble in water.
        2.  Any of numerous physically similar polymerized synthetics or chemically modified natural resins including thermoplastic materials such as polyvinyl, polystyrene, and polyethylene and thermosetting materials such as polyesters, epoxies, and silicones that are used with fillers, stabilizers, pigments, and other components to form plastics.
        [From: American Heritage® Dictionary of the English Language, Fifth Edition. Copyright © 2016 by Houghton Mifflin Harcourt Publishing Company. Published by Houghton Mifflin Harcourt Publishing Company. All rights reserved]